Name: Council Decision 2013/160/CFSP of 27Ã March 2013 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  Africa;  electoral procedure and voting;  criminal law
 Date Published: 2013-03-28

 28.3.2013 EN Official Journal of the European Union L 90/95 COUNCIL DECISION 2013/160/CFSP of 27 March 2013 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) On 23 July 2012 and 18 February 2013, the Council concluded that a peaceful and credible constitutional referendum in Zimbabwe would represent an important milestone in the preparation of democratic elections justifying an immediate suspension of the majority of all remaining Union targeted restrictive measures against individuals and entities. (3) In view of the outcome of the Zimbabwean constitutional referendum of 16 March 2013, the Council has decided to suspend the travel ban and asset freeze applying to the majority of the individuals and entities set out in Annex I to Decision 2011/101/CFSP. The suspension should be subject to a review by the Council every three months in light of the situation on the ground. (4) Decision 2011/101/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is hereby amended as follows: (1) in Article 10, paragraph 3 is replaced by the following: 3. The measures referred to in Article 4(1) and Article 5(1) and (2), in so far as they apply to persons and entities listed in Annex II, shall be suspended until 20 February 2014. The suspension shall be reviewed every three months.; (2) Annex II shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 March 2013. For the Council The President E. GILMORE (1) OJ L 42, 16.2.2011, p. 6. ANNEX ANNEX II PERSONS AND ENTITES REFERRED TO IN ARTICLE 10(3) I. Persons Name (and any aliases) 1. Abu Basutu, Titus MJ 2. Buka (a.k.a. Bhuka), Flora 3. Bvudzijena, Wayne 4. Charamba, George 5. Chidarikire, Faber Edmund 6. Chigwedere, Aeneas Soko 7. Chihota, Phineas 8. Chinamasa, Patrick Anthony 9. Chindori-Chininga, Edward Takaruza 10. Chinotimba, Joseph 11. Chipwere, Augustine 12. Chombo, Ignatius Morgan Chiminya 13. Dinha, Martin 14. Goche, Nicholas Tasunungurwa 15. Gono, Gideon 16. Gurira, Cephas T. 17. Gwekwerere, Stephen 18. Kachepa, Newton 19. Karakadzai, Mike Tichafa 20. Kasukuwere, Saviour 21. Kazangarare, Jawet 22. Khumalo, Sibangumuzi 23. Kunonga, Nolbert (a.k.a. Nobert) 24. Kwainona, Martin 25. Langa, Andrew 26. Mabunda, Musarashana 27. Machaya, Jason (a.k.a. Jaison) Max Kokerai 28. Made, Joseph Mtakwese 29. Madzongwe, Edna (a.k.a. Edina) 30. Maluleke, Titus 31. Mangwana, Paul Munyaradzi 32. Marumahoko, Reuben 33. Masuku, Angeline 34. Mathema, Cain Ginyilitshe Ndabazekhaya 35. Mathuthu, Thokozile 36. Matibiri, Innocent Tonderai 37. Matiza, Joel Biggie 38. Matonga, Brighton 39. Mhandu, Cairo (a.k.a. Kairo) 40. Mhonda, Fidellis 41. Midzi, Amos Bernard (Mugenva) 42. Mnangagwa, Emmerson Dambudzo 43. Mohadi, Kembo Campbell Dugishi 44. Moyo, Jonathan 45. Moyo, Sibusio Bussie 46. Moyo, Simon Khaya 47. Mpofu, Obert Moses 48. Muchena, Henry 49. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) 50. Muchinguri, Oppah Chamu Zvipange 51. Mudede, Tobaiwa (a.k.a. Tonneth) 52. Mujuru, Joyce Teurai Ropa 53. Mumbengegwi, Simbarashe Simbanenduku 54. Murerwa, Herbert Muchemwa 55. Musariri, Munyaradzi 56. Mushohwe, Christopher Chindoti 57. Mutezo, Munacho 58. Mutinhiri, Ambros (a.k.a. Ambrose) 59. Mzembi, Walter 60. Mzilikazi, Morgan S. 61. Nguni, Sylvester 62. Nhema, Francis 63. Nyanhongo, Magadzire Hubert 64. Nyoni, Sithembiso Gile Glad 65. Rugeje, Engelbert Abel 66. Rungani, Victor TC 67. Sakupwanya, Stanley 68. Savanhu, Tendai 69. Sekeramayi, Sydney (a.k.a. Sidney) Tigere 70. Sekeremayi, Lovemore 71. Shamu, Webster Kotiwani 72. Shamuyarira, Nathan Marwirakuwa 73. Shungu, Etherton 74. Sibanda, Chris 75. Sibanda, Misheck Julius Mpande 76. Sigauke, David 77. Sikosana, Absolom 78. Tarumbwa, Nathaniel Charles 79. Tomana, Johannes 80. Veterai, Edmore 81. Zimondi, Paradzai II. Entities Name 1. Cold Comfort Farm Trust Co-operative 2. Comoil (PVT) Ltd 3. Famba Safaris 4. Jongwe Printing and Publishing Company (PVT) Ltd (a.k.a. Jongwe Printing and Publishing Co., a.k.a. Jongwe Printing and Publishing Company) 5. M & S Syndicate (PVT) Ltd 6. OSLEG Ltd (a.k.a Operation Sovereign Legitimacy) 7. Swift Investments (PVT) Ltd 8. Zidco Holdings (a.k.a. Zidco Holdings (PVT) Ltd)